Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered November 21, 2002, convicting defendant, upon her plea of guilty, of manslaughter in the first degree, and sentencing her to a term of nine years, unanimously affirmed.
The court sentenced defendant in precise accordance with the clear and unambiguous terms of her plea agreement. After a careful inquiry, the court correctly concluded that defendant did not qualify for further leniency under the agreement, having failed to cooperate, as promised, and properly imposed the agreed-upon sentence (see People v Anonymous, 278 AD2d 111 [2000], lv denied 96 NY2d 797 [2001]). We perceive no basis for reducing the sentence. Concur—Nardelli, J.P., Saxe, Sullivan, Marlow and Catterson, JJ.